To vacate a decree of divorce.
Denied April 3, 1894.
*727Relator filed a bill in Kent County for divorce from tbe bonds of matrimony. Defendant had been out of tbe State, but resided in Barry County. He answered. Proofs were taken, and at tbe bearing complainant’s counsel announced that, by mistake, tbe bill filed prayed for an absolute divorce, and moved for leave to file an amended bill praying for a divorce from bed and board. Tbe motion was granted, and an amended bill was filed to which defendant answered, praying for affirmative relief. By consent, it was agreed that tbe testimony already taken should stand, and that tbe defendant’s testimony might be taken upon bis answer.
By stipulation, tbe testimony of tbe defendant was taken before a commissioner in Barry County. No further testimony was taken and defendant was granted an absolute divorce.
Complainant moved to vacate tbe decree on tbe ground (1) that defendant’s answer did not show that be bad been a resident of tbe State for tbe statutory period; (2) because tbe answer did not show sufficient cause for divorce; (3) because no notice was given to tbe prosecuting attorney of defendant’s application for divorce; (4) because tbe testimony taken in support of defendant’s application was taken within tbe four months; (5) because defendant’s testimony was not taken in open court; (6) because relator was not permitted to testify in response to defendant’s testimony, (no attempt was made to take or introduce her testimony); and (7) because complainant bad no notice or knowledge that a divorce from tbe bonds of matrimony bad been decreed, until after tbe lapse of tbe time for an appeal.